Citation Nr: 1017834	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  09-47 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Higgs, Counsel





INTRODUCTION

The Veteran served on active duty from March 1952 to June 
1974.
 
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in October 
2008 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has determined that additional development of the 
claim of service connection for tinnitus is required under 
the law.  While the Board is also remanding the Veteran's 
petition to reopen a previously denied claim of service 
connection for bilateral hearing loss, it makes no 
pronouncement as to whether new and material evidence is of 
record to reopen the claim, which would mandate consideration 
of directing such an examination.  

Instead, the Board's action in remanding the petition to 
reopen the hearing loss claim is predicated on the 
recognition that by its nature, some evidence may be obtained 
during the tinnitus "nexus" examination that may be 
sufficient to reopen the claim for hearing loss; and that 
some "new and material evidence" may be obtained during  
the RO/AMC's retrieval of VA medical records.





As argued by the Veteran through his representative in a 
March 2010 Informal Hearing Presentation, the results of a VA 
examination with respect to the Veteran's newly received 
claim for service connection for tinnitus will involve the 
related matter of whether current hearing loss is 
etiologically related to injury and/or noise exposure during 
service.  

A review of the service treatment records includes audiograms 
conducted from May 1956 to October 1957 in light of in-
service noise exposure.  Accompanying these audiograms is an 
audiometry questionnaire completed by the Veteran reflecting 
that he was exposed to noise working with diesel engines for 
a period of one year and three months.  The Board is not 
competent to review the graphic results of these audiograms 
in assessing the whether the Veteran's in-service noise 
exposure resulted in current hearing loss or tinnitus.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) (the Board is not 
competent to supplement the record with its own 
unsubstantiated medical conclusions as to whether the veteran 
had any disorder that was related to his period of active 
service, and if the medical evidence of record is 
insufficient, VA is always free to supplement the record by 
seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions).

Service treatment records also include documentation of an 
incident in July 1955 in which the Veteran fell off an 
aquaplane resulting in water being forced into his right ear.  
He was admitted for treatment with a traumatic perforation of 
the right tympanum and otitis media with drainage.  The 
impression was 1) blast concussion, air; and 2) "right 
tympanum #8511."  He was further noted to have had a 
previous "attack," apparently of a right ear disorder, one 
year prior.  The Board does not have the medical expertise to 
determine whether the Veteran's current tinnitus or bilateral 
hearing loss may be related to this injury to his right ear 
during active service.  Colvin, above.  

In light of the above, the Board will request a VA 
examination for the purpose of interpretation of in-service 
audiograms and providing a medical opinion as to whether the 
Veteran's tinnitus began during service or are related to any 
incident of service.  See 38 U.S.C.A. § 5103A(d).  

In addition, from a review of VA treatment records from 
January 2007 to February 2008 it is unclear whether relevant 
VA treatment records pertaining to hearing loss and tinnitus 
are in the possession of VA but not associated with the 
claims file.  For example, a January 2007 VA treatment note 
reflects that VA hearing aids had been left in the Veteran's 
ears before pulmonary surgery and that no one removed them 
for five days.  The Board finds that a remand of this case is 
warranted, so the RO can ensure that all available relevant 
VA and non-VA treatment records are obtained.  See 38 C.F.R. 
§ 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(holding that VA treatment records are considered to be 
constructively contained in the claims folder and must be 
obtained before a final decision is rendered). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been 
advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Request the Veteran identify all 
records of VA and non-VA health care 
providers who have treated his hearing 
loss and tinnitus disabilities during the 
period from June 1974 (the date of 
discharge from service) to the present.  

a.  After obtaining any appropriate 
authorizations for release of 
medical information, the RO should 
obtain records from each health care 
provider the Veteran identifies.  

b.  The records sought must include 
all known records of VA audiological 
treatment of the Veteran prior to 
January 2007 and subsequent to 
February 2008.
c.  The Veteran should also be 
advised that with respect to private 
medical evidence he may 
alternatively obtain the records on 
his own and submit them to the RO.
  
2.  Once all available medical records 
have been received, arrange for a VA 
examination with an appropriate 
clinician.  The purpose of the 
examination is determine whether the in-
service noise exposure or a documented 
injury to the right ear caused tinnitus 
that had its onset during active service, 
or is related to any incident of service, 
to include documented noise exposure or a 
documented injury to the right ear.  

The following considerations will govern 
the examination:

a.  The claims file and a copy of 
this remand will be made available 
to the examiner, who will 
acknowledge receipt and review of 
these materials in any report 
generated as a result of this 
remand.

b.  If deemed appropriate by the 
examiner, the Veteran may be 
scheduled for further examinations.  
All indicated tests and studies must 
be performed.  

c.  Obtain from the Veteran a full 
in-service and post-service history 
pertaining to the Veteran's in-
service and post-service 
occupational and recreational noise 
exposure and symptoms of tinnitus.

d.  The examiner will specifically 
address the significance of all 
whispered voice and audiological 
testing reflected in the service 
treatment records.  This must 
include review of audiograms 
conducted from May 1956 to October 
1957 in light of in-service noise 
exposure, and an accompanying 
audiometry questionnaire completed 
by the Veteran reflecting that he 
was exposed to noise working with 
diesel engines for a period of one 
year and three months early in his 
over 22 years of active service.
  
e.  The examiner will further 
specifically address the 
significance of a July 1955 incident 
documented in the service treatment 
records in which the Veteran fell 
off of an aquaplane resulting in 
water being forced into his right 
ear.  He was admitted for treatment 
with a traumatic perforation of the 
right tympanum and otitis media with 
drainage.  The impression was 1) 
blast concussion, air; and 2) 
"right tympanum #8511."  He was 
further noted to have had a previous 
"attack," apparently of a right 
ear disorder, one year prior.

f.  The examiner must specifically 
be advised that if he or she 
uncovers evidence during the course 
of the evaluation of the claims 
folder, any clinical testing, and 
any interview with the Veteran that 
hearing loss had its onset or cause 
during active service, he or she 
should report such information in 
detail and express such an opinion, 
stating the medical basis or bases 
for such opinion.  

g.  In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record.  If an examiner is unable to 
render the requested opinion without 
resort to pure speculation, he or 
she should so state; however, a 
complete rationale for such a 
finding must be provided.

3.  Readjudicate the issues on appeal.  
If any benefit sought remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time 
for response.

Thereafter, subject to current 
appellate procedure, the case should 
be returned to the Board for further 
consideration, if otherwise in 
order.  No action is required of the 
Veteran until he is otherwise 
notified by the RO.  By this action, 
the Board intimates no opinion, 
legal or factual, as to any ultimate 
disposition warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 



Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


